Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkis et al. (US10472526) in view of Rickner et al. (USPGPub2003/0047836).
Regarding claims 1 and 3, Sarkis teaches providing a two layer peelable coating system (Fig. 1A) comprising two layers (8 and 10, Fig. 1A) comprising a flexibility and strength layer (8)(herein referred to as the “flex layer”) and a wear layer (10) wherein the flex layer is applied first and comprises an aqueous polymer dispersion (see Table D) and wherein the wear layer can be a polyurethane wear layer formed from  an organic isocyanate, an organic amine and an organic solvent (col. 24, lines 51-59). However, the isocyanate functionality and isocyanate reactivity of the composition is not discussed in detail by Sarkis so as define specific materials that are employed.  However, Rickner teaches that when forming polyurethane composite coatings for general use coatings [0001] it is known to use compositions such as Desmophen 1220 as the primary isocyanate reactive component (which reads upon the isocyanate reactive component of the current claims) and a polyisocyanate that reads on the current claims (see [0028][0029] for several examples).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the specific polyurethane forming materials of Rickner for use to form general use polyurethane coatings as the generalized organic isocyanates, amines and solvents as a simple substitution of generalized classes of materials for specific materials within those classes for wherein the final product formed is part of the same multi-surface type coating regime or as a use of known materials to form similar coatings layers in the same way.    See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Further the isocyanates of Rickner substantially overlap the current range of the current claims [0030]. Sarkis in view of Rickner fails to teach the isocyanate reactive group level versus the isocyanate level.  However, as cited above Rickner specifically states that he controls the level of isocyanate functionality above and for a given volume and given isocyanate reactive compound wherein this would also directly control the equivalence ratio of isocyanate groups to isocyanate-reactive groups within a range. Therefore in the absence of criticality of the specific isocyanate group to isocyanate-reactive group equivalence ratio of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the equivalence ratio within a range in order to receive the same benefit stated by Rickner as being the reason for controlling the isocyanate functionality of the prior art which is of the purpose of providing appropriate overall dimensional stability [0030]. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Regarding claim 2, Sarkis teaches that the flex layer is actually a plurality of layers and a wide array of materials may be used to form them (col. 3, lines 18-55).  Sarkis does not specifically state that any layer within the flex layer be made from a composition that is in any way varied from another.  However, Sarkis is also reasonably not implicitly limited to using only one composition for every layer either, especially with so many possible material being determined as suitable by Sarkis.  Therefore in the absence of criticality of the specific isocyanate group to isocyanate-reactive group equivalence ratio of the current claims, it would have been considered “obvious to try” for one of ordinary skill in the art before the effective filing date of the claimed invention given the possibility of choosing all layers to be the same or for them to be different in composition to choose either possibility given the limited number of options wherein the options are both predictable and would be reasonably expected to be successful.
Regarding claim 4, the teachings of Sarkis in view of Rickner are as shown above. Sarkis in view of Rickner fails to teach the exact isocyanate group functionality range of the current claims.  However, as cited above Rickner specifically states that he controls the level of isocyanate functionality with the lower end of the range substantially close to the lower end of the range of the current claims  in order to control the dimensional stability of the product formed [0030].  Therefore in the absence of criticality of the specific isocyanate functionality of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the isocyanate functionality within a claims  in order to control the dimensional stability of the product formed [0030] in the invention of Sarkis in view of Rickner. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Regarding claim 5, given that Rickner teaches mixing isocyanates [0013] and Rickner teaches a preferred isocyanate functionality of 2.5 or greater, it is implicit that Rickner teaches combining isocyanates having a functionality of 2 or less with those having functionality of 3 or greater.
Regarding claims 6-7, Sarkis teaches providing a two layer peelable coating system (Fig. 1A) comprising two layers (8 and 10, Fig. 1A) comprising a flexibility and strength layer (8)(herein referred to as the “flex layer”) and a wear layer (10) wherein the flex layer is applied first and comprises an aqueous polymer dispersion (see Table D) and wherein the wear layer can be a polyurethane wear layer formed from  an organic isocyanate, an organic amine and an organic solvent (col. 24, lines 51-59). However, the isocyanate functionality and isocyanate reactivity of the composition is not discussed in detail by Sarkis so as define specific materials that are employed.  However, Rickner teaches that when forming polyurethane composite coatings for general use coatings [0001] it is known to use compositions such as Desmophen 1220 as the primary isocyanate reactive component (which reads upon the isocyanate reactive component of the current claims) and a polyisocyanate that reads on the current claims (see [0028][0029] for several examples).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the specific polyurethane forming materials of Rickner for use to form general use polyurethane coatings as the generalized organic isocyanates, amines and solvents as a simple substitution of generalized classes of materials for specific materials within those classes for wherein the final product formed is part of the same multi-surface type coating regime or as a use of known materials to form similar coatings layers in the same way.    See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Further the isocyanates of Rickner substantially overlap the current range of the current claims [0030]. Sarkis in view of Rickner fails to teach the isocyanate reactive group level versus the isocyanate level.  However, as cited above Rickner specifically states that he controls the level of isocyanate functionality above and for a given volume and given isocyanate reactive compound wherein this would also directly control the equivalence ratio of isocyanate groups to isocyanate-reactive groups within a range. Therefore in the absence of criticality of the specific isocyanate group to isocyanate-reactive group equivalence ratio of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the equivalence ratio within a range in order to receive the same benefit stated by Rickner as being the reason for controlling the isocyanate functionality of the prior art which is of the purpose of providing appropriate overall dimensional stability [0030]. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Regarding claim 8, Sarkis further teaches wherein substrates may be wood or a table (col. 11, lines 44-61).
Regarding claim 9, Sarkis further teaches wherein the substrate may comprise additional layers which would be considered pre-treatments.  Further general exposure to air would be considered a pre-treatment step (col. 11, lines 62 through col. 12, line 9).
Regarding claim 10, it is the position of the examiner that because the invention of Sarkis in view of Rickner would be formed of the same materials as the current invention, the invention of Sarkis in view of Rickner would have the same aging resistance as the currently claims coating. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.
Regarding claims 12 and 14-15, Sarkis teaches providing a two layer peelable coating system (Fig. 1A) comprising two layers (8 and 10, Fig. 1A) comprising a flexibility and strength layer (8)(herein referred to as the “flex layer”) and a wear layer (10) wherein the flex layer is applied first and comprises an aqueous polymer dispersion (see Table D) and wherein the wear layer can be a polyurethane wear layer formed from  an organic isocyanate, an organic amine and an organic solvent (col. 24, lines 51-59). However, the isocyanate functionality and isocyanate reactivity of the composition is not discussed in detail by Sarkis so as define specific materials that are employed.  However, Rickner teaches that when forming polyurethane composite coatings for general use coatings [0001] it is known to use compositions such as Desmophen 1220 as the primary isocyanate reactive component (which reads upon the isocyanate reactive component of the current claims) and a polyisocyanate that reads on the current claims (see [0028][0029] for several examples).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the specific polyurethane forming materials of Rickner for use to form general use polyurethane coatings as the generalized organic isocyanates, amines and solvents as a simple substitution of generalized classes of materials for specific materials within those classes for wherein the final product formed is part of the same multi-surface type coating regime or as a use of known materials to form similar coatings layers in the same way.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Further the isocyanates of Rickner substantially overlap the current range of the current claims [0030]. Sarkis in view of Rickner fails to teach the isocyanate reactive group level versus the isocyanate level.  However, as cited above Rickner specifically states that he controls the level of isocyanate functionality above and for a given volume and given isocyanate reactive compound wherein this would also directly control the equivalence ratio of isocyanate groups to isocyanate-reactive groups within a range. Therefore in the absence of criticality of the specific isocyanate group to isocyanate-reactive group equivalence ratio of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the equivalence ratio within a range in order to receive the same benefit stated by Rickner as being the reason for controlling the isocyanate functionality of the prior art which is of the purpose of providing appropriate overall dimensional stability [0030]. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
	Regarding claim 13, Sarkis further teaches wherein substrates may be wood or a table (col. 11, lines 44-61).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717